            Case 1:19-cv-00768-TSC Document 18 Filed 10/23/20 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
ALOMA SIATAGA,                                 )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )      Civil Action No. 19-cv-768 (TSC/DAR)
                                               )
                                               )
NANCY A. BERRYHILL                             )
Acting Commissioner of Social Security,        )
                                               )
                Defendant.                     )
                                               )

                                 ORDER AND FINAL JUDGMENT

            On August 20, 2020, the Magistrate Judge entered her report and recommendation

   (ECF No. 17) and the parties were allowed fourteen (14) days in which to file objections. No

   objections have been filed, nor have the parties requested an extension of the deadline.

            After careful consideration of the record in this case, the court hereby ADOPTS the

   report and ACCEPTS the recommendations of the Magistrate Judge.

            Accordingly, it is hereby ordered that Defendant’s Motion for Summary Affirmance

   (ECF No. 11) is hereby GRANTED as conceded and Plaintiff’s Motion for Summary

   Judgment (ECF No. 10) is hereby DENIED.

            This action is hereby dismissed with prejudice.



Date: October 23, 2020

                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge
